PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of:
ZHANG, LI, et al.
Application No. 17/011,013
Filed:  September 03, 2020
Attorney Docket No. 130408-8523.US09 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed March 11, 2022.

The request for refund is GRANTED.

Applicant request a refund of $140.00, paid January 31, 2022, stating, “QPIDS was filed on January 31, 2022 but due to USPTO website glitch, QPIDS was not received”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s deposit account on June 03, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions